Citation Nr: 9933434	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-06 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for multiple nerve 
tumors currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and [redacted]


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination by the August 
1996 Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran has raised the issue of entitlement to service 
connection for carpal tunnel syndrome secondary to service-
connected multiple nerve tumors.  This matter is referred to 
the RO for action as deemed appropriate.  


REMAND

The veteran contends that his service-connected multiple 
nerve tumors are more disabling than the current 20 percent 
rating reflects.  His representative argues that 
consideration should be given to assignment of an 
extraschedular rating, since 20 percent is the maximum 
allowable evaluation under Code 8619 for incomplete paralysis 
of involving the long thoracic nerve.  It is also contended 
that a separate evaluation or evaluations should be assigned 
for scarring associated with the service-connected multiple 
nerve tumors.  

During the course of the pending appeal, the veteran was 
examined by VA in May 1996.  While the examination report 
notes neurofibromatosis and myofascial pain syndrome, no 
specific information was provided relative to the multiple 
skin lesions.  Also, the only apparent residual considered by 
the RO was nerve impairment.  The veteran testified at a 
Central Office hearing in July 1999 that he has pain and 
tenderness in the area of the skin lesions and that his 
service-connected condition adversely affected his earning 
capacity.

Although 38 C.F.R. § 4.14 (1999) directs that the evaluation 
of the same disability under various diagnoses be avoided, 
the United States Court of Veterans Appeals -now the United 
States Court of Appeals for Veterans Claims (Court) has held 
that separate and distinct manifestations (or symptoms) of an 
injury or disease warrant separate disability ratings under 
§ 4.14.  Esteban v. Brown, 6 Vet.App. 259 (1994)  It is noted 
that neither Esteban v. Brown, 6 Vet.App. 259 (1994) nor 38 
C.F.R. § 4.14 (1999), regarding separate disability 
evaluations, has been considered by the RO.  Therefore the RO 
should give consideration to the assignment of a separate 
disability evaluation for scars. 

Under the circumstances of this case, additional development 
is necessary prior to final appellate review.  Accordingly, 
the Board is of the opinion that the veteran should be 
afforded a thorough and contemporaneous VA examination of his 
service-connected nerve tumors, to include a review of his 
claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent interval medical history since 
his VA examination in May 1996.  Any additional relevant 
records of VA or private treatment that are not currently of 
record should be obtained and associated with the claims 
file.  In conjunction with this additional development, the 
RO should consider evaluating all clinical residuals of the 
nerve tumors including any residual scars. 

This case is REMANDED to the RO for the following:

1.  The RO should obtain any additional 
VA treatment or private treatment records 
pertaining to the veteran's service-
connected nerve tumors since May 1996.  
Copies of complete records should be 
associated with the claims folder.

2.  The veteran should thereafter be 
referred for an appropriate VA 
examination or examinations for the 
purpose of determining the current 
manifestations and severity of his 
service-connected nerve tumors.  All 
indicated tests and studies should be 
conducted and all findings should be 
reported in detail.  The report of 
examination should include a detailed 
description of all pertinent complaints 
and clinical manifestations.  The 
examiner should identify all residuals of 
the veteran's service-connected nerve 
tumors, including a full description of 
any associated scars and any scar-related 
limitation of function.  The examiner 
should specifically note if the scars 
themselves are tender and painful on 
objective demonstration, disfiguring or 
otherwise symptomatic.  The claims folder 
must be provided to and reviewed by the 
examiner as part of the examination.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  The RO should 
reconsider the issue of entitlement to an 
increased rating for multiple nerve 
tumors with specific consideration of a 
separate evaluation for scars, and 38 
C.F.R. §§ 4.10 and 4.14, Esteban v. 
Brown, 6 Vet.App. 259 (1994), and any 
additional evidence associated with the 
file.  The RO should also consider 
whether referral for assignment of an 
extraschedular rating should be made, in 
accordance with 38 C.F.R. § 3.321 (1999).  
If the benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case which contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable law and 
regulations.  They should be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).











